NO. 07-05-0125-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



APRIL 20, 2006



______________________________





KELLY JEROME FRAZIER, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;



NO. 48,953-C; HONORABLE PATRICK A. PIRTLE, JUDGE



_______________________________



Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant Kelly Jerome Frazier pled guilty to aggravated robbery, and adjudication of guilt was deferred in favor of seven years of community supervision and a $1,000 fine.  On February 17, 2005, the State filed a second amended motion to proceed with adjudication of guilt alleging appellant failed to comply with various conditions of his community supervision.  Appellant pled true to the violations alleged, and following an evidentiary hearing, was adjudicated guilty of the original offense and sentenced to twenty years confinement.  In presenting this appeal,
 counsel has filed an 
Anders
(footnote: 1) brief in support of a motion to withdraw.  We grant counsel’s motion and affirm.

In support of his motion to withdraw, counsel certifies she has diligently reviewed the record, and in her opinion, the record reflects no reversible error upon which an appeal can be predicated.  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.–San Antonio 1984, no pet.).
 Thus, she concludes the appeal is frivolous.  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial court's judgment.  Counsel has also shown that she sent a copy of the brief to appellant and informed appellant that, in counsel's view, the appeal is without merit.  In addition, counsel has demonstrated that she notified appellant of his right to review the record and file a 
pro se
 response if he desired to do so.  Appellant subsequently filed a 
pro se
 
response alleging, among other things, ineffective assistance of counsel.  The State did not favor us with a brief.

By her 
Anders
 brief, counsel discusses whether the trial court abused its discretion in revoking appellant’s deferred adjudication and sentencing him to twenty years confinement.  
We have reviewed this ground in addition to the grounds raised by appellant.  
We have also conducted an independent review of the entire record to determine whether there are any other arguable grounds which might support an appeal.  
See
  Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Cr.App. 2005).  We have found no such grounds and agree with counsel that the appeal is frivolous.

Accordingly, counsel's motion to withdraw is hereby granted and the trial court’s judgment is affirmed.

Don H. Reavis

    Justice



Do not publish.

FOOTNOTES
1:Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).